         Case 1:19-cv-00099-KGB Document 26 Filed 01/25/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DORMONDA KING                                                                         PLAINTIFF

v.                            Case No. 1:19-cv-00099-KGB-JTR

CAMPBELL, HUGHES, and HUTCHINSON                                                    DEFENDANTS

                                                ORDER

       Before the Court is a Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray (Dkt. No. 24). No objections have been filed, and the time for filing

objections has passed. After a careful review, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). Accordingly, the Court dismisses without prejudice plaintiff Dormonda

King’s complaint (Dkt. No. 2). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order would not be taken in good faith.

       It is so ordered this 25th day of January, 2021.


                                                     Kristine G. Baker
                                                     United States District Judge
